IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-21010
                         Summary Calendar
                        __________________


ELMER BERRY,

                                     Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-4265
                        - - - - - - - - - -
                           July 30, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Elmer Berry appeals the district court's grant of summary

judgment affirming the Commissioner of Social Security's

determination that Berry is not disabled within the meaning of

the Social Security Act.   He argues that "[t]hrough an erroneous

interpretation of the record, the District Court applied an

improper standard of review," that the ALJ failed to give


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-21010
                                  -2-

controlling weight to the opinion of his examining physician,

that the vocational expert mischaracterized his past relevant

work as semi-skilled, and that there was not substantial evidence

that there were jobs available in the national economy that he

was capable of performing.    Our review of the arguments and the

record reveals no error.     See Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990).

     AFFIRMED.